Peyton, J.,
delivered the opinion of the court.
It appears from the record in this case, that one Charles M. Stevens, in the year 1863, contracted with the appellant to sell him a lot of land, the title to which was in the appellee, James O. Stevens. Certain receipts of the said James O. Stevens and Charles M. Stevens, acknowledging the receipt of certain sums of money from the appellant, in part payment for a house and lot, without designating the same, or referring to anything by which they could be ascertained, are the only evidence in writing of the said contract.
The appellant filed his bill in Chancery for a conveyance of said lot to him, and for an injunction to restrain the prosecution of an action of ejectment against him by the appellee, Jane E. Stevens, to whom said property had subsequently been conveyed by the said James O. Stevens. To this bill the appellees filed their demurrer, which was sustained by the court, and the bill dismissed. And from this decree the case comes here by appeal.
The main question for our determination is, whether this *730contract is such as can be specifically enforced under our statute to prevent frauds and perjuries, which provides that no action shall bo brought upon any contract for the sale of lands, tenements, or hereditaments, unless the promise or agreement upon which such action shall be brought, or some memorandum or note thereof, shall be in writing, and signed by the party to be charged therewith, or some other person by him or her thereunto lawfully authorized. Kev. Code, 358, art. 1.
It is insisted by the counsel for the appellees that the specific performance of the contract cannot be enforced, on accomit of the uncertainty of its subject-matter. We think this is the correct view of it; for every agreement which is required to be in writing by the Statute of Frauds must be certain in itself, or capable of being made so by reference to something else, whereby the terms can be ascertained with reasonable precision ; otherwise it cannot be carried into effect. Abeel v. Radcliff, 13 Johns. 297; Fry on Specific Performance, 166.
Oral evidence is inadmissible for the purpose of supplying an omission in an instrument where written evidence is required by law, because to admit it would virtually be to give to oral the superior force of written evidence, and occasion that to pass by parol which by law ought not to pass but by writing. And it is upon the same principle inadmissible to give any effect to a written instrument, which is void in law for uncertainty. 3 Starkie’s Ev. 1000; Woollam v. Hearn, 2 White & Tudor’s Leading Cases in Equity, 589.
It is well settled both in England and in this country, that under the Statute of Frauds there can be no specific execution of a contract in respect to land, unless the parties have described and identified the particular tract which is to pass from one to the other; or unless the contract furnishes the means of identifying with certainty the land to be conveyed. 1 Sugden on Vendors, 118; Blagden v. Bradbear, 12 Vesey, 466; Reed’s Heirs v. Hornback, 4 J. J. Marsh, 377; Allen v. Bennett, 8 S. & M. 681.
In the case of Wilkinson v. Davis’s Administrator, the coui’t says, “that every contract or deed for the conveyance of .land *731must define its identity and fix its locality, or there must be such a description of the land as, by the aid of parol evidence, will readily point to its locality and boundaries. But if the contract is void by reason of the uncertainty in the description of the subject-matter, parol evidence is not admissible to supply the omission.” Freeman’s Oh. Rep. 58.
A receipt for a sum of money, - expressing that it was the cash part of the purchase of a lot of land, without specifying the terms of the contract, is not such a memorandum as will take the case out of the.statute against frauds-and perjuries. Ellis v. Deadman’s Heirs, 4 Bibb. 466; Allen v. Bennett, 8 S. & M. 681.
It seems to be well settled, that direct evidence of intention, as contradistinguished from evidence to show the intent expressed by the words or language of an instrument, is inadmissible. Extrinsic evidence is admissible only to construe and apply the terms of the writing. The rule in such cases confines the inquiry to the meaning of the words used; and hence all extrinsic evidence tending to prove, not what the party has expressed, but what he untended to express, is obviously calculated to throw no light on the real matter in dispute.
In the case at bar, there is nothing in the receipts to point out or locate the lot, nor is there anything referred to therein to identify it, or by which its location can be ascertained. They are too vague and uncertain to be the foundation. of a decree. It has been held by the Supreme Court of- the United States, that if the land granted be so inaccurately described as to render its identity wholly uncertain, the grant is void. Boardman v. The Lessees of Reed, 6 Peters, 345; 1 Greenleaf’s Eyid. 350, § 301.
The agreement in this ease is too indefinite and uncertain to authorize a decree for specific performance of it; and to let in parol testimony to supply the omission in the agreement, would be to allow that to pass by parol, which by law ought not to pass but by writing, and would open the door to all the mischiefs intended to be provided against by the statute.
*732This court has repeatedly decided, that a bill to enforce a parol contract for tbe sale of land cannot be maintained in this State, and that part performance will not take a parol sale of lands out of the Statute of Frauds. The statute contains no exceptions in regard to such contracts, and it is not for us to create exceptions where none exist in the statute. Beaman v. Buck, 9 S. & M. 210; Box v. Stanford, 13 S. & M. 93.
For these reasons we think the court below did not err in sustaining the demurrer and dismissing the bill.
The decree will therefore he affirmed.